 



Oct. 25, 2007
NOTE: Execution of this Adoption Agreement creates a legal liability of the
Employer with significant tax consequences to the Employer and Participants. The
Employer should obtain legal and tax advice from its professional advisors
before adopting the Plan. Principal Life Insurance Company disclaims all
liability for the legal and tax consequences which result from the elections
made bv the Employer in this Adoption Agreement.
Principal Life Insurance Company, Raleigh, NC 27612
A member of the Principal Financial Group®
THE EXECUTIVE NONQUALIFIED “EXCESS” PLAN
AMENDED AND RESTATED
ADOPTION AGREEMENT
     THIS AGREEMENT is the adoption by ProAssurance Group Services Corporation
(the “Company”) of the Executive Nonqualified Excess Plan (“Plan”).
W I T N E S S E T H :
     WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified
deferred compensation plan; and
     WHEREAS, the provisions of the Plan are intended to comply with the
requirements of Section 409A of the Code and the regulations thereunder and
shall apply to amounts subject to section 409A; and
     WHEREAS, the Company has been advised by Principal Life Insurance Company
to obtain legal and tax advice from its professional advisors before adopting
the Plan,
     NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the
terms and conditions set forth in this Adoption Agreement:
ARTICLE I
     Terms used in this Adoption Agreement shall have the same meaning as in the
Plan, unless some other meaning is expressly herein set forth. The Employer
hereby represents and warrants that the Plan has been adopted by the Employer
upon proper authorization and the Employer hereby elects to adopt the Plan for
the benefit of its Participants as referred to in the Plan. By the execution of
this Adoption Agreement, the Employer hereby agrees to be bound by the terms of
the Plan.
ARTICLE II
The Employer hereby makes the following designations or elections for the
purpose of the Plan:

                    2.6   Committee:   The duties of the Committee set forth in
the Plan shall be satisfied by:
 
                    —   (a)   Company.
 
                    XX   (b)   The administrative committee appointed by the
Board to serve at the pleasure of the Board.
 
                    —   (c)   Board.
 
                    —   (d)   Other (specify): .
 
             
 
   

 



--------------------------------------------------------------------------------



 



                      2.8   Compensation:   The “Compensation” of a Participant
shall mean all of a Participant’s:
 
                        XX   (a)   Base salary.
 
                        —   (b)   Service Bonus.
 
                        —   (c)   Performance-Based Compensation earned in a
period of 12 months or more.
 
                        —   (d)   Commissions.
 
                        XX   (e)   Compensation received as an Independent
Contractor reportable on Form 1099.
 
                   
 
  —   (f)   Other:       .
 
                 

2.9  Crediting Date: The Deferred Compensation Account of a Participant shall be
credited with the amount of any Participant Deferral to such account at the time
designated below:

                        —   (a)   The last business day of each Plan Year.
 
                    —   (b)   The last business day of each calendar quarter
during the Plan Year.
 
                    —   (c)   The last business day of each month during the
Plan Year.
 
                    —   (d)   The last business day of each payroll period
during the Plan Year.
 
                    —   (e)   Each pay day as reported by the Employer.
 
                    XX   (f)   Any business day on which Participant Deferrals
are received by the Provider.
 
               
 
  —   (g)   Other:     .
 
             
 
 

              2.13   Effective Date:  
 
           
 
  —   (a)   This is a newly-established Plan, and the Effective Date of the Plan
is
 
                                                                      .
 
           
 
  XX   (b)   This is an amendment and restatement of a plan named The Executive
Nonqualified Excess Plan of ProAssurance Group with an effective date of
January 1, 2005, amended January 1, 2007, The Effective Date of this amended and
restated Plan is January 1, 2008. This is amendment number 3.

                          See Exhibit A.
 
           
 
  XX   (i)   All amounts in Deferred Compensation Accounts shall be subject to
the provisions of this amended and restated Plan.
 
           
 
  —   (ii)   Any Grandfathered Amounts shall be subject to the Plan rules in
effect on October 3, 2004.

2



--------------------------------------------------------------------------------



 



2.20   Normal Retirement Age: The Normal Retirement Age of a Participant shall
be:

             
 
  ___   (a)   Age ___.
 
           
 
  ___   (b)   The later of age ___ or the ___ anniversary of the participation
commencement date. The participation commencement date is the first day of the
first Plan Year in which the Participant commenced participation in the Plan.
 
           
 
   XX    (c)   Other: Age 55 and 5 Years of Service.

2.23   Participating Employer(s): As of the Effective Date, the following
Participating Employer(s) are parties to the Plan:

              Name of Employer   Address   Telephone No.   EIN              
ProAssurance Group
Services Corporation   100 Brookwood Place
Suite 300   (205) 877-4400   63-12185505                                
Birmingham, AL 35209                                     ProAssurance
Corporation   100 Brookwood Place
Suite 300   (205) 877-4400   63-1261433                                
Birmingham, AL 35209                                     The Medical Assurance
Company, Inc.   100 Brookwood Place
Suite 300   (205) 877-4400   63-0720042                                
Birmingham, AL 35209                                     Woodbrook Casualty
Insurance, Inc.   100 Brookwood Place
Suite 300   (205) 877-4400   55-0666866                                
Birmingham, AL 35209                                     IAO, Inc. dba Mutual
Assurance Agency   100 Brookwood Place
Suite 300   (205) 877-4400   63-0725911                                
Birmingham, AL 35209                                     ProNational Insurance
Company   100 Brookwood Place
Suite 300   (205) 877-4400   38-2317569                                
Birmingham, AL 35209                                     Red Mountain Casualty
Insurance Company, Inc.   100 Brookwood Place
Suite 300   (205)877-4400   36-3990058                                
Birmingham, AL 35209                                     NCRIC, Inc.   100
Brookwood Place
Suite 300   (205) 877-4400   52-1194407                                
Birmingham, AL 35209                                    

3



--------------------------------------------------------------------------------



 



              Name of Employer   Address   Telephone No.   EIN              
Physicians Insurance
Company of Wisconsin, Inc.   100 Brookwood Place
Suite 300   (205) 877-4400   39-1567580                                
Birmingham, AL 35209                      

2.26   Plan: The name of the Plan is The Executive Nonqualified Excess Plan of
ProAssuranee Group.   2.28   Plan Year: The Plan Year shall end each year on the
last day of the month of December.   2.30   Seniority Date: The date on which a
Participant has:

             
 
   XX    (a)   Attained age 55.
 
           
 
  ___   (b)   Completed ___Years of Service from First Date of Service.
 
           
 
  ___   (c)   Attained age ___ and completed ___ Years of Service from First
Date of Service.
 
           
 
  ___   (d)   Attained an age as elected by the Participant.
 
           
 
  ___   (e)   Not applicable — distribution elections for Separation from
Service are not based on Seniority Date.

4.1 Participant Deferral Credits: Subject to the limitations in Section 4.1 of
the Plan, a Participant may elect to have his Compensation (as selected in
Section 2.8 of this Adoption Agreement) deferred within the annual limits below
by the following percentage or amount as designated in writing to the Committee:

                          XX   (a)   Base salary:    
 
                   
 
              minimum deferral:        1%     
 
              maximum deferral:   $                     or      75     %
 
                        ____   (b)   Service Bonus:    
 
                   
 
              minimum deferral:                       %
 
              maximum deferral:   $                     or                     %
 
                        ____   (c)   Performance-Based Compensation:    
 
                   
 
              minimum deferral:                       %
 
              maximum deferral:   $                     or                     %
 
                        ____   (d)   Commissions:    
 
                   
 
              minimum deferral:                       %
 
              maximum deferral :   $                     or
                    %
 
                        XX   (e)   Form 1099 Compensation:    
 
                   
 
              minimum deferral:                       %
 
              maximum deferral:   $                     or      100     %

4



--------------------------------------------------------------------------------



 



                          ____   (f)  
Other:                                                                
 
                   
 
              minimum deferral:                       %
 
              maximum deferral:   $                     or                     %
 
                        ____   (g)   Participant deferrals not allowed.    

4.2   Employer Credits: Employer Credits will be made in the following manner:

                          XX   (a)   Employer Discretionary Credits: The
Employer may make discretionary credits to the Deferred Compensation Account of
each Active Participant in an amount determined as follows:
 
                   
 
          ___   (i)   An amount determined each Plan Year by the Employer.
 
                   
 
          XX   (ii)   Other: See attached Exhibit C.
 
                        ___   (b)   Other Employer Credits: The Employer may
make other credits to the Deferred Compensation Account of each Active
Participant in an amount determined as follows:
 
                   
 
          ___   (i)   An amount determined each Plan Year by the Employer.
 
                   
 
          ___   (ii)  
Other:                                                            
 
                        ___   (c)   Employer Credits not allowed.

5.2   Disability of a Participant:

             
 
  XX   (a)   Participants may elect upon initial enrollment to have accounts
distributed upon becoming Disabled.
 
           
 
  ___   (b)   Participants may not elect to have accounts distributed upon
becoming Disabled.

5.3   Death of a Participant: If the Participant dies while in Service, the
Employer shall pay a benefit to the Beneficiary in an amount equal to the vested
balance in the Deferred Compensation Account of the Participant determined as of
the date payments to the Beneficiary commence, plus:

             
 
  ___   (a)   An amount to be determined by the Committee.
 
           
 
  ___   (b)   Other:                                                            
 
           
 
  XX   (c)   No additional benefits.

 



--------------------------------------------------------------------------------



 



                      5.4   In-Service or Education Distributions: In-Service
and Education Accounts are permitted under the Plan:       ___   (a)  
In-Service Accounts are allowed with respect to:    
 
          ___   Participant Deferral Credits only.    
 
          ___   Employer Credits only.    
 
          ___   Participant Deferral and Employer Credits.    
 
                                In-service distributions may be made in the
following manner:    
 
          ___   Single lump sum payment.    
 
          ___   Annual installments over a term certain not to exceed ___years.
   
 
                                Education Accounts are allowed with respect to:
   
 
          ___   Participant Deferral Credits only.    
 
          ___   Employer Credits only.    
 
          ___   Participant Deferral and Employer Credits.    
 
                                Education Accounts distributions may be made in
the following manner:    
 
          ___   Single lump sum payment.    
 
          ___   Annual installments over a term certain not to exceed ___years.
   
 
                                If applicable, amounts not vested at the time
payments due under this Section cease will be:    
 
          ___   Forfeited.    
 
          ___   Distributed at Separation from Service if vested at that time.  
 
 
                        XX   (b)   No In-Service or Education Distributions
permitted.    
 
                    5.5   Change in Control Event:
 
                        XX   (a)   Participants may elect upon initial
enrollment to have accounts distributed upon a Change in Control Event.    
 
                            (b)   Participants may not elect to have accounts
distributed upon a Change in Control Event.    
 
                    5.6   Unforeseeable Emergency Event:
 
                        XX   (a)   Participants may apply to have accounts
distributed upon an Unforeseeable Emergency event.    
 
                        ___   (b)   Participants may not apply to have accounts
distributed upon a Unforeseeable Emergency event.    

6



--------------------------------------------------------------------------------



 



6. Vesting: An Active Participant shall be fully vested in the Employer Credits
made to the Deferred Compensation Account upon the first to occur of the
following events:

                                              ___   (a)   Normal Retirement Age.
 
                                            ___   (b)   Death.
 
                                            ___   (c)   Disability.
 
                                            ___   (d)   Change in Control Event.
 
                                            ___   (e)   Other:
                                                                      
                                                                                
              .
 
                                            XX   (f)   Satisfaction of the
vesting requirement as specified below:
 
                                                XX   Employer Discretionary
Credits:
 
                                                    XX     (i)     Immediate
100% vesting.
 
                                                    ___   (ii)   100% vesting
after ___ Years of Service.
 
                                                    ___   (iii)   100% vesting
at age ___.
 
                                                    ___   (iv)   Number of Years
      Vested
 
                             of Service               Percentage  
 
                      Less than     1         ___%
 
                            1         ___%
 
                            2         ___%
 
                            3         ___%
 
                            4         ___%
 
                            5         ___%
 
                            6         ___%
 
                            7         ___%
 
                            8         ___%
 
                            9         ___%
 
                            10  or more       ___%
 
                                                    For this purpose, Years of
Service of a Participant shall be calculated from the date designated below:
 
                                                    ___     (1 )   First Day of
Service.
 
                                                    ___     (2 )   Effective
Date of Plan Participation.
 
                                                    ___     (3 )   Each
Crediting Date. Under this option (3), each Employer Credit shall vest based on
the Years of Service of a Participant from the Crediting Date on which each
Employer Discretionary Credit is made to his or her Deferred Compensation
Account.

7



--------------------------------------------------------------------------------



 



                  `   ____   Other Employer Credits:  
 
      ____   (i)   Immediate 100% vesting.
 
               
 
      ____   (ii)   100% vesting after Years of Service.
 
               
 
      ____   (iii)   100% vesting at age .
 
               
 
      ____   (iv)   Number of Years
of Service

            Vested       Percentage
Less than
    1     ____%

    1     ____%
 
    2     ____%
 
    3     ____%
 
    4     ____%
 
    5     ____%
 
    6     ____%
 
    7     ____%
 
    8     ____%
 
    9     ____%
 
  10 or more   ____%

For this purpose, Years of Service of a Participant shall be calculated from the
date designated below:

                     
 
  ____     (1 )       First Day of Service.
 
                   
 
  ____     (2 )       Effective Date of Plan Participation.
 
                   
 
  ____     (3 )       Each Crediting Date. Under this option (3), each Employer
Credit shall vest based on the Years of Service of a Participant from the
Crediting Date on which each Employer Discretionary Credit is made to his or her
Deferred Compensation Account.

7.1 Payment Options: Any benefit payable under the Plan upon a permitted
Qualifying Distribution Event may be made to the Participant or his Beneficiary
(as applicable) in any of the following payment forms, as selected by the
Participant in the Participation Agreement:

  (a)   Separation from Service prior to Seniority Date, or Separation from
Service if Seniority Date is Not Applicable

             
 
  XX   (i)   A lump sum.
 
           
 
  XX   (ii)   Annual installments over a term certain as elected by the
Participant not to exceed 10 years.
 
           
 
  ____   (iii)   Other:

8



--------------------------------------------------------------------------------



 



                  (b)   Separation from Service on or After Seniority Date, If
Applicable
 
                    XX   (i)   A lump sum.
 
                    XX   (ii)   Annual installments over a term certain as
elected by the Participant not to exceed 10 years.
 
               
 
  ___   (iii)   Other:  
                                                                             
                                                          .
 
                (c)   Separation from Service Upon a Change in Control Event
 
                    XX   (i)   A lump sum.
 
                    XX   (ii)   Annual installments over a term certain as
elected by the Participant not to exceed 10 years.
 
               
 
  ___   (iii)   Other:  
                                                                             
                                                          .
 
                (d)   Death
 
                    XX   (i)   A lump sum.
 
                    XX   (ii)   Annual installments over a term certain as
elected by the Participant not to exceed 10 years.
 
               
 
  ___   (iii)   Other:  
                                                                             
                                                          .
 
                (e)   Disability
 
                    XX   (i)   A lump sum.
 
                    XX   (ii)   Annual installments over a term certain as
elected by the Participant not to exceed 10 years.
 
               
 
  ___   (iii)   Other:  
                                                                             
                                                          .
 
                    If applicable, amounts not vested at the time payments due
under this Section cease will be:
 
                    __   Forfeited.     __   Distributed at Separation from
Service if vested at that time.
 
                (f)   Change in Control Event
 
                    XX   (i)   A lump sum.
 
                    XX   (ii)   Annual installments over a term certain as
elected by the Participant not to exceed 10 years.
 
               
 
  ___   (iii)   Other:  
                                                                             
                                                          .
 
                    __   (iv)   Not applicable.
 
                    If applicable, amounts not vested at the time payments due
under this Section cease will be:
 
                    __   Forfeited.     __   Distributed at Separation from
Service if vested at that time.

 9 





--------------------------------------------------------------------------------



 



7.4 De Minimis Amounts.

             
 
  —   (a)   Notwithstanding any payment election made by the Participant, the
vested balance in the Deferred Compensation Account of the Participant will be
distributed in a single lump sum payment at the time designated under the Plan
if at the time of a permitted Qualifying Distribution Event that is either a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable) the vested balance does not exceed $                     .
In addition, the Employer may distribute a Participant’s vested balance at any
time if the balance does not exceed the limit in Section 402(g)(l)(B) of the
Code and results in the termination of the Participant’s entire interest in the
Plan.
 
           
 
  XX   (b)   There shall be no pre-determined de minimis amount under the Plan;
however, the Employer may distribute a Participant’s vested balance at any time
if the balance does not exceed the limit in Section 402(g)(l)(B) of the Code and
results in the termination of the Participant’s entire interest in the Plan.

10.1 Contractual Liability: Liability for payments under the Plan shall be the
responsibility of the:

             
 
  XX   (a)   Company.
 
           
 
  —   (b)   Employer or Participating Employer who employed the Participant when
amounts were deferred.

14. Amendment and Termination of Plan: Notwithstanding any provision in this
Adoption Agreement or the Plan to the contrary, Sections 2.23 of the Plan shall
be amended to read as provided in attached Exhibit A, Section 2.32, 7.1, 17.8 of
the Plan shall be amended to read as provided in attached Exhibit B, and Section
4.2 of the Plan shall be amended to read as provided in attached Exhibit C.

         
 
  —   There are no amendments to the Plan.

17.9 Construction: The provisions of the Plan shall be construed and enforced
according to the laws of the State of Delaware, except to the extent that such
laws are superseded by ERISA and the applicable provisions of the Code.
     IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
stated below.

              ProAssurance Group Services Corporation
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185501.gif]
 
      Autorized Person, President     Date: October 25, 2007

The Plan is adopted by the following Participating Employers:

              ProAssurance Corporation
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185501.gif]
 
      Autorized Person, President     Date: October 25, 2007

10



--------------------------------------------------------------------------------



 



              The Medical Assurance Company, Inc.
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185502.gif]
 
      Autorized Person, President     Date: October 25, 2007

              Woodbrook Caualty Issurance Company, Inc.
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185502.gif]
 
      Autorized Person, President     Date: October 25, 2007
 
            IAO, Inc. dba Mutual Assurance Agency.
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185501.gif]
 
      Autorized Person, President     Date: October 25, 2007
 
            ProNational Inssurance Company
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185503.gif]
 
      Autorized Person, President     Date: October 25, 2007
 
            Red Mountain Casualty Insurance Company, Inc.
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185502.gif]
 
      Autorized Person, President     Date: October 25, 2007
 
            NCRIC, Inc.
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185502.gif]
 
      Autorized Person, President     Date: October 25, 2007
 
            Physicians Insurance Company of Wisconsin, Inc.
Name of Employer
 
       
 
  By:   [SIGNATURE] [g11855g1185503.gif]
 
      Autorized Person, President     Date: October 25, 2007

11



--------------------------------------------------------------------------------



 



EXHIBIT A
Plan Section 2.13:
The restatement of the Plan on 01/01/2007 was for the purpose of adding
Physicians Insurance Company of Wisconsin, Inc. as a Participating Employer.
The restatement of the Plan on 01/01/2008 was for the purpose of complying with
the final regulations promulgated under Section 409A of the Internal Revenue
Code. The restatement of the Plan applies to (1) deferrals made on and after
January 1, 2008, and (2) deferrals made on or after January 1, 2005, and prior
to January 1, 2008, which remain in the plan after December 31, 2007 (and
earnings on such amounts)

12



--------------------------------------------------------------------------------



 



EXHIBIT B
Plan Section 2.32 shall be amended and superseded to read as follows:
“Service” means employment by the Employer as an Employee, For purposes of the
Plan, the employment relationship is treated as continuing intact while the
Employee is on military leave, sick leave, or other bona fide leave of absence
if the period of such leave does not exceed six months (which may, in the
discretion of the Committee, be extended to as much as twelve months), or if
longer, so long as the Employee’s right to reemployment is provided by either
statute or contract. If the Participant is an Independent Contractor, “Service”
shall mean the period during which the contractual relationship exists between
the Employer and the Participant. The contractual relationship is not terminated
if the Participant anticipates a renewal of the contract or becomes an Employee.
Plan Section 17.8 shall be amended and superseded to read as follows:
Merger or Consolidation; Assumption of Plan. Subject to Section 5.5, nothing
herein shall prohibit the assumption of the obligations and liabilities of the
Employer under the Plan by any successor entity.
Adoption Agreement Section 7.1 shall be amended by adding the following at the
conclusion thereof:
Notwithstanding the foregoing, a Participant may elect a different distribution
option with respect to each Plan Year’s Participant Deferral Credits and
Employer Credits provided that such election is made prior to the beginning of
the Plan Year.

13



--------------------------------------------------------------------------------



 



EXHIBIT C
Section 4.2
     Make Up Matching Credits. Effective on and after January 1, 2005, the
Employer will “make up” any matching contributions lost by a Participant under
the ProAssurance Group Savings and Retirement Plan (the “Savings Plan”) as a
result of such Participant having elected to make salary deferrals to this Plan.
This will be accomplished as follows:
     In the event that the Participant elects to make salary deferrals to this
Plan during any calendar year and such deferrals result in the Participant not
receiving Matching Contributions to the Savings Plan that he or she otherwise
would have received in such calendar year, then, the Employer will make matching
credits to the Deferred Compensation Account of such Participant. The amount of
the matching credit will be equal to (a) the amount of Matching Contributions
that would have been allocated to the Participant’s account in the Savings Plan
for such calendar year had salary deferrals not been made to this Plan during
such year, less (b) the amount of Matching Contributions actually allocated to
the Participant’s account for such year. The determination of the amount of
Matching Contributions shall be made in accordance with the terms of the Plan in
effect for the year in question and by applying the limitation on compensation
imposed by Section 401(a)(17) of the Code. Matching credits hereunder will be
made as soon as possible after the close of the year to which they relate.
     Additional Matching Credits. Effective on and after January 1, 2006, the
Employer will make additional matching credits equal to 100% of a Participant’s
deferrals under this Plan, but not to exceed a matching credit of 10% of the
Participant’s Compensation which is in excess of the compensation limit imposed
by Section 401(a)(17) of the Internal Revenue Code. For purposes hereof,
“Compensation” means the total base compensation of a Participant that is
actually paid to the Participant for personal services rendered during the Plan
Year, adjusted as hereinafter provided. “Compensation” will be adjusted to
include the amount of the Participant’s deferrals under this Plan and any
compensation which is not currently includible in the Participant’s gross income
by reason of the application of Sections 125, 132(f)(4), or 402(g)(3) of the
Code.
     The matching credits will be fully vested when made.

14



--------------------------------------------------------------------------------



 



THE EXECUTIVE NONQUALIFIED EXCESS PLAN
PLAN DOCUMENT

 



--------------------------------------------------------------------------------



 



THE EXECUTIVE NONQUALIFIED EXCESS PLAN
     Section 1. Purpose:
     By execution of the Adoption Agreement, the Employer has adopted the Plan
set forth herein, and in the Adoption Agreement, to provide a means by which
certain management Employees or Independent Contractors of the Employer may
elect to defer receipt of current Compensation from the Employer in order to
provide retirement and other benefits on behalf of such Employees or Independent
Contractors of the Employer, as selected in the Adoption Agreement. The Plan is
intended to be a nonqualified deferred compensation plan that complies with the
provisions of Section 409A of the Internal Revenue Code (the “Code”). The Plan
is also intended to be an unfunded plan maintained primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974 (“ERISA”) and independent
contractors. Notwithstanding any other provision of this Plan, this Plan shall
be interpreted, operated and administered in a manner consistent with these
intentions.
     Section 2. Definitions:
     As used in the Plan, including this Section 2, references to one gender
shall include the other, unless otherwise indicated by the context:
     2.1 “Active Participant” means, with respect to any day or date, a
Participant who is in Service on such day or date; provided, that a Participant
shall cease to be an Active Participant (i) immediately upon a determination by
the Committee that the Participant has ceased to be an Employee or Independent
Contractor, or (ii) at the end

1



--------------------------------------------------------------------------------



 



     of the Plan Year that the Committee determines the Participant no longer
meets the eligibility requirements of the Plan.
     2.2 “Adoption Agreement” means the written agreement pursuant to which the
Employer adopts the Plan. The Adoption Agreement is a part of the Plan as
applied to the Employer.
     2.3 “Beneficiary” means the person, persons, entity or entities designated
or determined pursuant to the provisions of Section 13 of the Plan.
     2.4 “Board” means the Board of Directors of the Company, if the Company is
a corporation. If the Company is not a corporation, “Board” shall mean the
Company.
     2.5 “Change in Control Event” means an event described in Section
409A(a)(2)(A)(v) of the Code (or any successor provision thereto) and the
regulations thereunder.
     2.6 “Committee” means the persons or entity designated in the Adoption
Agreement to administer the Plan. If the Committee designated in the Adoption
Agreement is unable to serve, the Employer shall satisfy the duties of the
Committee provided for in Section 9.
     2.7 “Company” means the company designated in the Adoption Agreement as
such.
     2.8 “Compensation” shall have the meaning designated in the Adoption
Agreement.
     2.9 “Crediting Date” means the date designated in the Adoption Agreement
for crediting the amount of any Participant Deferral Credits to the Deferred
Compensation Account of a Participant. Employer Credits may be credited to the

2



--------------------------------------------------------------------------------



 



Deferred Compensation Account of a Participant on any day that securities are
traded on a national securities exchange.
     2.10 “Deferred Compensation Account” means the account maintained with
respect to each Participant under the Plan. The Deferred Compensation Account
shall be credited with Participant Deferral Credits and Employer Credits,
credited or debited for deemed investment gains or losses, and adjusted for
payments in accordance with the rules and elections in effect under Section 8.
The Deferred Compensation Account of a Participant shall include any In-Service
or Education Account of the Participant, if applicable.
     2.11 “Disabled” means Disabled within the meaning of Section 409A of the
Code and the regulations thereunder. Generally, this means that the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering Employees of the Employer.
     2.12 “Education Account” is an In-Service Account which will be used by the
Participant for educational purposes.
     2.13 “Effective Date” shall be the date designated in the Adoption
Agreement.
     2.14 “Employee” means an individual in the Service of the Employer if the
relationship between the individual and the Employer is the legal relationship
of

3



--------------------------------------------------------------------------------



 



employer and employee and if the individual is a highly compensated or
management employee of the Employer. An individual shall cease to be an Employee
upon the Employee’s separation from Service.
     2.15 “Employer” means the Company, as identified in the Adoption Agreement,
and any Participating Employer which adopts this Plan. An Employer may be a
corporation, a limited liability company, a partnership or sole proprietorship.
     2.16 “Employer Credits” means the amounts credited to the Participant’s
Deferred Compensation Account by the Employer pursuant to the provisions of
Section 4.2.
     2.17 “Grandfathered Amounts” means, if applicable, the amounts that were
deferred under the Plan and were earned and vested within the meaning of
Section 409A of the Code and regulations thereunder as of December 31, 2004.
Grandfathered Amounts shall be subject to the terms designated in the Adoption
Agreement.
     2.18 “Independent Contractor” means an individual in the Service of the
Employer if the relationship between the individual and the Employer is not the
legal relationship of employer and employee. An individual shall cease to be an
Independent Contractor upon the termination of the Independent Contractor’s
Service. An Independent Contractor shall include a director of the Employer who
is not an Employee.
     2.19 “In-Service Account” means a separate account to be kept for each
Participant that has elected to take in-service distributions as described in
Section 5.4. The In-Service Account shall be adjusted in the same manner and at
the same time as the Deferred Compensation Account under Section 8 and in
accordance with the rules and elections in effect under Section 8.

4



--------------------------------------------------------------------------------



 



     2.20 “Normal Retirement Age” of a Participant means the age designated in
the Adoption Agreement.
     2.21 “Participant” means with respect to any Plan Year an Employee or
Independent Contractor who has been designated by the Committee as a Participant
and who has entered the Plan or who has a Deferred Compensation Account under
the Plan.
     2.22 “Participant Deferral Credits” means the amounts credited to the
Participant’s Deferred Compensation Account by the Employer pursuant to the
provisions of Section 4.1.
     2.23 “Participating Employer” means any trade or business (whether or not
incorporated) which adopts this Plan with the consent of the Company identified
in the Adoption Agreement.
     2.24 “Participation Agreement” means a written agreement entered into
between a Participant and the Employer pursuant to the provisions of Section 4.1
     2.25 “Performance-Based Compensation” means compensation where the amount
of, or entitlement to, the compensation is contingent on the satisfaction of
preestablished organizational or individual performance criteria relating to a
performance period of at least twelve months. Organizational or individual
performance criteria are considered preestablished if established in writing
within 90 days after the commencement of the period of service to which the
criteria relates, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-based compensation may include
payments based upon subjective performance criteria as provided in regulations
and administrative guidance promulgated under Section 409A of the Code.

5



--------------------------------------------------------------------------------



 



     2.26 “Plan” means The Executive Nonqualified Excess Plan, as herein set out
and as set out in the Adoption Agreement, or as duly amended. The name of the
Plan as applied to the Employer shall be designated in the Adoption Agreement.
     2.27 “Plan-Approved Domestic Relations Order” shall mean a judgment,
decree, or order (including the approval of a settlement agreement) which is:
     2.27.1 Issued pursuant to a State’s domestic relations law;
     2.27.2 Relates to the provision of child support, alimony payments or
marital property rights to a Spouse, former Spouse, child or other dependent of
the Participant;
     2.27.3 Creates or recognizes the right of a Spouse, former Spouse, child or
other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;
     2.27.4 Requires payment to such person of their interest in the
Participant’s benefits in an immediate lump payment; and
     2.27.5 Meets such other requirements established by the Committee.
     2.28 “Plan Year” means the twelve-month period ending on the last day of
the month designated in the Adoption Agreement; provided that the initial Plan
Year may have fewer than twelve months.
     2.29 “Qualifying Distribution Event” means (i) the Separation from Service
of the Participant, (ii) the date the Participant becomes Disabled, (iii) the
death of the Participant, (iv) the time specified by the Participant for an
In-Service or Education Distribution, (v) a Change in Control Event, or (vi) an
Unforeseeable Emergency, each to the extent provided in Section 5.
     2.30 “Seniority Date” shall have the meaning designated in the Adoption
Agreement.

6



--------------------------------------------------------------------------------



 



     2.31 “Separation from Service” or “Separates from Service” means a
“separation from service” within the meaning of Section 409A of the Code.
     2.32 “Service” means employment by the Employer as an Employee. For
purposes of the Plan, the employment relationship is treated as continuing
intact while the Employee is on military leave, sick leave, or other bona fide
leave of absence if the period of such leave does not exceed six months, or if
longer, so long as the Employee’s right to reemployment is provided either by
statute or contract. If the Participant is an Independent Contractor, “Service”
shall mean the period during which the contractual relationship exists between
the Employer and the Participant. The contractual relationship is not terminated
if the Participant anticipates a renewal of the contract or becomes an Employee.
     2.33 “Service Bonus” means any bonus paid to a Participant by the Employer
which is not Performance-Based Compensation.
     2.34 “Specified Employee” means an employee who meets the requirements for
key employee treatment under Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
(applied in accordance with the regulations thereunder and without regard to
Section 416(i)(5) of the Code) at any time during the twelve month period ending
on December 31 of each year (the “identification date”). Unless binding
corporate action is taken to establish different rules for determining Specified
Employees for all plans of the Company and its controlled group members that are
subject to Section 409A of the Code, the foregoing rules and the other default
rules under the regulations of Section 409A of the Code shall apply. If the
person is a key employee as of any identification date, the person is treated

7



--------------------------------------------------------------------------------



 



as a Specified Employee for the twelve-month period beginning on the first day
of the fourth month following the identification date.
     2.35 “Spouse” or “Surviving Spouse” means, except as otherwise provided in
the Plan, a person who is the legally married spouse or surviving spouse of a
Participant.
     2.36 “Unforeseeable Emergency” means an “unforeseeable emergency” within
the meaning of Section 409A of the Code.
     2.37 “Years of Service” means each Plan Year of Service completed by the
Participant. For vesting purposes, Years of Service shall be calculated from the
date designated in the Adoption Agreement and Service shall be based on service
with the Company and all Participating Employers.
     Section 3. Participation:
     The Committee in its discretion shall designate each Employee or
Independent Contractor who is eligible to participate in the Plan. A Participant
who separates from Service with the Employer and who later returns to Service
will not be an Active Participant under the Plan except upon satisfaction of
such terms and conditions as the Committee shall establish upon the
Participant’s return to Service, whether or not the Participant shall have a
balance remaining in the Deferred Compensation Account under the Plan on the
date of the return to Service.
     Section 4. Credits to Deferred Compensation Account:
     4.1 Participant Deferral Credits. To the extent provided in the Adoption
Agreement, each Active Participant may elect, by entering into a Participation
Agreement with the Employer, to defer the receipt of Compensation from the
Employer by a dollar amount or percentage specified in the Participation
Agreement. The amount of

8



--------------------------------------------------------------------------------



 



Compensation the Participant elects to defer, the Participant Deferral Credit,
shall be credited by the Employer to the Deferred Compensation Account
maintained for the Participant pursuant to Section 8. The following special
provisions shall apply with respect to the Participant Deferral Credits of a
Participant:
     4.1.1 The Employer shall credit to the Participant’s Deferred Compensation
Account on each Crediting Date an amount equal to the total Participant Deferral
Credit for the period ending on such Crediting Date.
     4.1.2 An election pursuant to this Section 4.1 shall be made by the
Participant by executing and delivering a Participation Agreement to the
Committee. Except as otherwise provided in this Section 4.1, the Participation
Agreement shall become effective with respect to such Participant as of the
first day of January following the date such Participation Agreement is received
by the Committee. A Participant’s election may be changed at any time prior to
the last permissible date for making the election as permitted in this
Section 4.1, and shall thereafter be irrevocable. The election of a Participant
shall continue in effect for subsequent years until modified by the Participant
as permitted in this Section 4.1.
     4.1.3 A Participant may execute and deliver a Participation Agreement to
the Committee within 30 days after the date the Participant first becomes
eligible to participate in the Plan to be effective as of the first payroll
period next following the date the Participation Agreement is fully executed.
Whether a Participant is treated as newly eligible for participation under this
Section shall be determined in accordance with Section 409A of the Code and the
regulations thereunder, including (i) rules that treat all elective deferral
account balance plans as one plan, and (ii) rules that treat a previously
eligible employee as newly eligible if his benefits had been previously
distributed or if he has been ineligible for 24 months. For Compensation that is
earned based upon a specified performance period (for example, an annual bonus),
where a deferral election is made under this Section but after the beginning of
the performance period, the election will only apply to the portion of the
Compensation equal to the total amount of the Compensation for the service
period multiplied by the ratio of the number of days remaining in the
performance period after the election over the total number of days in the
performance period.
     4.1.4 A Participant may unilaterally modify a Participation Agreement
(either to terminate, increase or decrease the portion of his future
Compensation which is subject to deferral within the percentage limits set forth
in Section 4.1 of the Adoption Agreement) by providing a written modification of
the Participation Agreement to the Committee. The modification shall become
effective as of the first day of January following the date such written
modification is received by the Committee.

9



--------------------------------------------------------------------------------



 



     4.1.5 If the Participant performed services continuously from the later of
the beginning of the performance period or the date upon which the performance
criteria are established through the date upon which the Participant makes an
initial deferral election, a Participation Agreement relating to the deferral of
Performance-Based Compensation may be executed and delivered to the Committee no
later than the date which is 6 months prior to the end of the performance
period, provided that in no event may an election to defer Performance-Based
Compensation be made after such Compensation has become readily ascertainable.
     4.1.6 If the Employer has a fiscal year other than the calendar year,
Compensation relating to Service in the fiscal year of the Employer (such as a
bonus based on the fiscal year of the Employer), of which no amount is paid or
payable during the fiscal year, may be deferred at the Participant’s election if
the election to defer is made not later than the close of the Employer’s fiscal
year next preceding the first fiscal year in which the Participant performs any
services for which such Compensation is payable.
     4.1.7 Compensation payable after the last day of the Participant’s taxable
year solely for services provided during the final payroll period containing the
last day of the Participant’s taxable year (i.e., December 31) is treated for
purposes of this Section 4.1 as Compensation for services performed in the
subsequent taxable year.
     4.1.8 The Committee may from time to time establish policies or rules
consistent with the requirements of Section 409A of the Code to govern the
manner in which Participant Deferral Credits may be made.
     4.1.9 If a Participant becomes Disabled or applies for and is eligible for
a distribution on account of an Unforeseeable Emergency during a Plan Year, his
deferral election for such Plan Year shall be cancelled.
     4.2 Employer Credits. If designated by the Employer in the Adoption
Agreement, the Employer shall cause the Committee to credit to the Deferred
Compensation Account of each Active Participant an Employer Credit as determined
in accordance with the Adoption Agreement. A Participant must make distribution
elections with respect to any Employer Credits credited to his Deferred
Compensation Account by the deadline that would apply under Section 4.1 for
distribution elections with respect to Participant Deferral Credits credited at
the same time, on a Participation

10



--------------------------------------------------------------------------------



 



Agreement that is timely executed and delivered to the Committee pursuant to
Section 4.1.
     4.3 Deferred Compensation Account. All Participant Deferral Credits and
Employer Credits shall be credited to the Deferred Compensation Account of the
Participant as provided in Section 8.
     Section 5. Qualifying Distribution Events:
     5.1 Separation from Service. If the Participant Separates from Service with
the Employer, the vested balance in the Deferred Compensation Account shall be
paid to the Participant by the Employer as provided in Section 7.
Notwithstanding the foregoing, no distribution shall be made earlier than six
months after the date of Separation from Service (or, if earlier, the date of
death) with respect to a Participant who as of the date of Separation from
Service is a Specified Employee of a corporation the stock in which is traded on
an established securities market or otherwise. Any payments to which a Specified
Employee would be entitled during the first six months following the date of
Separation from Service shall be accumulated and paid on the first day of the
seventh month following the date of Separation from Service.
     5.2 Disability. If the Employer designates in the Adoption Agreement that
distributions are permitted under the Plan when a Participant becomes Disabled,
and the Participant becomes Disabled while in Service, the vested balance in the
Deferred Compensation Account shall be paid to the Participant by the Employer
as provided in Section 7.

11



--------------------------------------------------------------------------------



 



     5.3 Death. If the Participant dies while in Service, the Employer shall pay
a benefit to the Participant’s Beneficiary in the amount designated in the
Adoption Agreement. Payment of such benefit shall be made by the Employer as
provided in Section 7.
     5.4 In-Service or Education Distributions. If the Employer designates in
the Adoption Agreement that in-service or education distributions are permitted
under the Plan, a Participant may designate in the Participation Agreement to
have a specified amount credited to the Participant’s In-Service or Education
Account for in-service or education distributions at the date specified by the
Participant. In no event may an in- service or education distribution of an
amount be made before the date that is two years after the first day of the year
in which such amount was credited to the In-Service or Education Account.
Notwithstanding the foregoing, if a Participant incurs a Qualifying Distribution
Event prior to the date on which the entire balance in the In-Service or
Education Account has been distributed, then the balance in the In-Service or
Education Account on the date of the Qualifying Distribution Event shall be paid
as provided under Section 7.1 for payments on such Qualifying Distribution
Event.
     5.5 Change in Control Event. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
a Change in Control Event, the Participant may designate in the Participation
Agreement to have the vested balance in the Deferred Compensation Account paid
to the Participant upon a Change in Control Event by the Employer as provided in
Section 7.
     5.6 Unforeseeable Emergency. If the Employer designates in the Adoption
Agreement that distributions are permitted under the Plan upon the occurrence of
an

12



--------------------------------------------------------------------------------



 



Unforeseeable Emergency event, a distribution from the Deferred Compensation
Account may be made to a Participant in the event of an Unforeseeable Emergency,
subject to the following provisions:
     5.6.1 A Participant may, at any time prior to his Separation from Service
for any reason, make application to the Committee to receive a distribution in a
lump sum of all or a portion of the vested balance in the Deferred Compensation
Account (determined as of the date the distribution, if any, is made under this
Section 5.6) because of an Unforeseeable Emergency. A distribution because of an
Unforeseeable Emergency shall not exceed the amount required to satisfy the
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of such distribution, after taking into account the
extent to which the Unforeseeable Emergency may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship) or by stopping current deferrals under
the Plan pursuant to Section 4.1.9.
     5.6.2 The Participant’s request for a distribution on account of
Unforeseeable Emergency must be made in writing to the Committee. The request
must specify the nature of the financial hardship, the total amount requested to
be distributed from the Deferred Compensation Account, and the total amount of
the actual expense incurred or to be incurred on account of the Unforeseeable
Emergency.
     5.6.3 If a distribution under this Section 5.6 is approved by the
Committee, such distribution will be made as soon as practicable following the
date it is approved. The processing of the request shall be completed as soon as
practicable from the date on which the Committee receives the properly completed
written request for a distribution on account of an Unforeseeable Emergency. If
a Participant’s Separation from Service occurs after a request is approved in
accordance with this Section 5.6.3, but prior to distribution of the full amount
approved, the approval of the request shall be automatically null and void and
the benefits which the Participant is entitled to receive under the Plan shall
be distributed in accordance with the applicable distribution provisions of the
Plan.
     5.6.4 The Committee may from time to time adopt additional policies or
rules consistent with the requirements of Section 409A of the Code to govern the
manner in which such distributions may be made so that the Plan may be
conveniently administered.
     Section 6. Vesting:
     A Participant shall be fully vested in the portion of his Deferred
Compensation

13



--------------------------------------------------------------------------------



 



Account attributable to Participant Deferral Credits, and all income, gains and
losses attributable thereto. A Participant shall become fully vested in the
portion of his Deferred Compensation Account attributable to Employer Credits,
and income, gains and losses attributable thereto, in accordance with the
vesting schedule and provisions designated by the Employer in the Adoption
Agreement. If a Participant’s Deferred Compensation Account is not fully vested
upon Separation from Service, the portion of the Deferred Compensation Account
that is not fully vested shall thereupon be forfeited.
     Section 7. Distribution Rules:
     7.1 Payment Options. The Employer shall designate in the Adoption Agreement
the payment options which may be elected by the Participant (lump sum, annual
installments, or a combination of both). Different payment options may be made
available for each Qualifying Distribution Event, and different payment options
may be available for different types of Separations from Service, all as
designated in the Adoption Agreement. The Participant shall elect in the
Participation Agreement the method under which the vested balance in the
Deferred Compensation Account will be distributed from among the designated
payment options. The Participant may at such tune elect a different method of
payment for each Qualifying Distribution Event as specified in the Adoption
Agreement. If the Participant is permitted by the Employer in the Adoption
Agreement to elect different payment options and does not make a valid election,
the vested balance in the Deferred Compensation Account will be distributed as a
lump sum.

14



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if certain Qualifying Distribution Events
occur prior to the date on which the vested balance of a Participant’s Deferred
Compensation Account is completely paid pursuant to this Section 7.1 following
the occurrence of certain initial Qualifying Distribution Events, the following
rules apply:
     7.1.1 If the initial Qualifying Distribution Event is a Separation from
Service or Disability, and the Participant subsequently dies, the remaining
unpaid vested balance of a Participant’s Deferred Compensation Account shall be
paid as a lump sum.
     7.1.2 If the initial Qualifying Distribution Event is a Change in Control
Event, and any subsequent Qualifying Distribution Event occurs (except an
In-Service or Education Distribution described in Section 2.29(iv)), the
remaining unpaid vested balance of a Participant’s Deferred Compensation Account
shall be paid as provided under Section 7.1 for payments on such subsequent
Qualifying Distribution Event.
     7.2 Timing of Payments. Payment shall be made in the manner elected by the
Participant and shall commence as soon as practicable after (but no later than
60 days after) the distribution date elected for the Qualifying Distribution
Event. In the event the Participant fails to make a valid election of the
payment method, the distribution will be made in a single lump sum payment as
soon as practicable after (but no later than 60 days after) the Qualifying
Distribution Event. A payment may be further delayed to the extent permitted in
accordance with regulations and guidance under Section 409A of the Code.
     7.3 Installment Payments. If the Participant elects to receive installment
payments upon a Qualifying Distribution Event, the payment of each annual
installment shall be made on the anniversary of the date of the first
installment payment, and the amount of the annual installment shall be adjusted
on such anniversary for credits or debits to the Participant’s account pursuant
to Section 8 of the Plan. Such adjustment shall be made by dividing the balance
in the Deferred Compensation Account on such date by the number of annual
installments remaining to be paid hereunder; provided that the last

15



--------------------------------------------------------------------------------



 



annual installment due under the Plan shall be the entire amount credited to the
Participant’s account on the date of payment.
     7.4 De Minimis Amounts. Notwithstanding any payment election made by the
Participant, if the Employer designates a pre-determined de minimis amount in
the Adoption Agreement, the vested balance in the Deferred Compensation Account
of the Participant will be distributed in a single lump sum payment if at the
time of a permitted Qualifying Distribution Event the vested balance does not
exceed such pre-determined de minimis amount; provided, however, that such
distribution will be made only where the Qualifying Distribution Event is a
Separation from Service, death, Disability (if applicable) or Change in Control
Event (if applicable). Such payment shall be made on or before the later of
(i) December 31 of the calendar year in which the Qualifying Distribution Event
occurs, or (ii) the date that is 2-1/2 months after the Qualifying Distribution
Event occurs. In addition, the Employer may distribute a Participant’s vested
balance at any time if the balance does not exceed the limit in
Section 402(g)(l)(B) of the Code and results in the termination of the
Participant’s entire interest in the Plan as provided under Section 409A of the
Code.
     7.5 Subsequent Elections. With the consent of the Committee, a Participant
may delay or change the method of payment of the Deferred Compensation Account
subject to the following requirements:
     7.5.1 The new election may not take effect until at least 12 months after
the date on which the new election is made.
     7.5.2 If the new election relates to a payment for a Qualifying
Distribution Event other than the death of the Participant, the Participant
becoming Disabled, or an Unforeseeable Emergency, the new election must provide
for the deferral of the payment for a period of at least five years from the
date such payment would otherwise have been made.

16



--------------------------------------------------------------------------------



 



     7.5.3 If the new election relates to a payment from the In-Service or
Education Account, the new election must be made at least 12 months prior to the
date of the first scheduled payment from such account.
     For purposes of this Section 7.5 and Section 7.6. a payment is each
separately identified amount to which the Participant is entitled under the
Plan; provided, that entitlement to a series of installment payments is treated
as the entitlement to a single payment.
     7.6 Acceleration Prohibited. The acceleration of the time or schedule of
any payment due under the Plan is prohibited except as expressly provided in
regulations and administrative guidance promulgated under Section 409A of the
Code (such as accelerations for domestic relations orders and employment taxes).
It is not an acceleration of the time or schedule of payment if the Employer
waives or accelerates the vesting requirements applicable to a benefit under the
Plan.
     Section 8. Accounts; Deemed Investment; Adjustments to Account:
     8.1 Accounts. The Committee shall establish a book reserve account,
entitled the “Deferred Compensation Account,” on behalf of each Participant. The
Committee shall also establish an In-Service or Education Account as a part of
the Deferred Compensation Account of each Participant, if applicable. The amount
credited to the Deferred Compensation Account shall be adjusted pursuant to the
provisions of Section 8.3.
     8.2 Deemed Investments. The Deferred Compensation Account of a Participant
shall be credited with an investment return determined as if the account were
invested in one or more investment funds made available by the Committee. The
Participant shall elect the investment funds in which his Deferred Compensation
Account shall be deemed to be invested. Such election shall be made in the
manner prescribed by

17



--------------------------------------------------------------------------------



 



the Committee and shall take effect upon the entry of the Participant into the
Plan. The investment election of the Participant shall remain in effect until a
new election is made by the Participant. In the event the Participant fails for
any reason to make an effective election of the investment return to be credited
to his account, the investment return shall be determined by the Committee.
     8.3 Adjustments to Deferred Compensation Account. With respect to each
Participant who has a Deferred Compensation Account under the Plan, the amount
credited to such account shall be adjusted by the following debits and credits,
at the times and in the order stated:
     8.3.1 The Deferred Compensation Account shall be debited each business day
with the total amount of any payments made from such account since the last
preceding business day to him or for his benefit.
     8.3.2 The Deferred Compensation Account shall be credited on each Crediting
Date with the total amount of any Participant Deferral Credits and Employer
Credits to such account since the last preceding Crediting Date.
     8.3.3 The Deferred Compensation Account shall be credited or debited on
each day securities are traded on a national stock exchange with the amount of
deemed investment gain or loss resulting from the performance of the investment
funds elected by the Participant in accordance with Section 8.2. The amount of
such deemed investment gain or loss shall be determined by the Committee and
such determination shall be final and conclusive upon all concerned.
     Section 9. Administration by Committee:
     9.1 Membership of Committee. If the Committee consists of individuals
appointed by the Board, they will serve at the pleasure of the Board. Any member
of the Committee may resign, and his successor, if any, shall be appointed by
the Board.
     9.2 General Administration. The Committee shall be responsible for the
operation and administration of the Plan and for carrying out its-provisions.
The Committee shall have the full authority and discretion to make, amend,
interpret, and

18



--------------------------------------------------------------------------------



 



enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions, including interpretations of
this Plan, as may arise in connection with this Plan. Any such action taken by
the Committee shall be final and conclusive on any party. To the extent the
Committee has been granted discretionary authority under the Plan, the
Committee’s prior exercise of such authority shall not obligate it to exercise
its authority in a like fashion thereafter. The Committee shall be entitled to
rely conclusively upon all tables, valuations, certificates, opinions and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or engaged by the Employer with respect to the Plan. The
Committee may, from time to time, employ agents and delegate to such agents,
including employees of the Employer, such administrative or other duties as it
sees fit.
     9.3 Indemnification. To the extent not covered by insurance, the Employer
shall indemnify the Committee, each employee, officer, director, and agent of
the Employer, and all persons formerly serving in such capacities, against any
and all liabilities or expenses, including all legal fees relating thereto,
arising in connection with the exercise of their duties and responsibilities
with respect to the Plan, provided however that the Employer shall not indemnify
any person for liabilities or expenses due to that person’s own gross negligence
or willful misconduct
     Section 10. Contractual Liability:
     10.1 Contractual Liability. Unless otherwise elected in the Adoption
Agreement, the Company shall be obligated to make all payments hereunder. This
obligation shall constitute a contractual liability of the Company to the
Participants, and such payments shall be made from the general funds of the
Company. The Company

19



--------------------------------------------------------------------------------



 



shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
the Participants shall not have any interest in any particular assets of the
Company by reason of its obligations hereunder. To the extent that any person
acquires a right to receive payment from the Company, such right shall be no
greater than the right of an unsecured creditor of the Company.
     10.2 Trust. The Employer may establish a trust to assist it in meeting its
obligations under the Plan, Any such trust would be treated as a grantor trust
for purposes of the Code and all assets of the trust would be held in the United
States. The establishment of such a trust would not be intended to cause
Participants to realize current income on amounts contributed thereto, and the
trust would be so interpreted and administered.
     Section 11. Allocation of Responsibilities:
     The persons responsible for the Plan and the duties and responsibilities
allocated to each are as follows:
     11.1 Board.

  (i)   To amend the Plan;     (ii)   To appoint and remove members of the
Committee; and     (iii)   To terminate the Plan as permitted in Section 14.    
11.2   Committee.     (i)   To designate Participants;     (ii)   To interpret
the provisions of the Plan and to determine the rights of the Participants under
the Plan, except to the extent otherwise provided in Section 16 relating to
claims procedure;     (iii)   To administer the Plan in accordance with its
terms, except to the extent powers to administer the Plan are specifically
delegated to another person or persons as provided in the Plan;

20



--------------------------------------------------------------------------------



 



  (iv)   To account for the amount credited to the Deferred Compensation Account
of a Participant; and     (v)   To direct the Employer in the payment of
benefits.     (vi)   To file such reports as may be required with the United
States Department of Labor, the Internal Revenue Service and any other
government agency to which reports may be required to be submitted from time to
time; and     (vii)   To administer the claims procedure to the extent provided
in Section 16.

     Section 12. Benefits Not Assignable; Facility of Payments:
     12.1 Benefits Not Assignable. No portion of any benefit credited or paid
under the Plan with respect to any Participant shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt so to anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge the same shall be void, nor shall any portion of such
benefit be in any manner payable to any assignee, receiver or any one trustee,
or be liable for his debts, contracts, liabilities, engagements or torts.
Notwithstanding the foregoing, in the event that all or any portion of the
benefit of a Participant is transferred to the former Spouse of the Participant
incident to a divorce, the Committee shall maintain such amount for the benefit
of the former Spouse until distributed in the manner required by an order of any
court having jurisdiction over the divorce, and the former Spouse shall be
entitled to the same rights as the Participant with respect to such benefit.
     12.2 Plan-Approved Domestic Relations Orders. The Committee shall establish
procedures for determining whether an order directed to the Plan is a Plan-
Approved Domestic Relations Order. If the Committee determines that an order is
a Plan-Approved Domestic Relations Order, the Committee shall cause the payment
of

21



--------------------------------------------------------------------------------



 



amounts pursuant to or segregate a separate account as provided by (and to
prevent any payment or act which might be inconsistent with) the Plan-Approved
Domestic Relations Order.
     12.3 Payments to Minors and Others. If any individual entitled to receive a
payment under the Plan shall be physically, mentally or legally incapable of
receiving or acknowledging receipt of such payment, the Committee, upon the
receipt of satisfactory evidence of his incapacity and satisfactory evidence
that another person or institution is maintaining him and that no guardian or
committee has been appointed for him, may cause any payment otherwise payable to
him to be made to such person or institution so maintaining him. Payment to such
person or institution shall be in full satisfaction of all claims by or through
the Participant to the extent of the amount thereof.
     Section 13. Beneficiary:
     The Participant’s beneficiary shall be the person, persons, entity or
entities designated by the Participant on the beneficiary designation form
provided by and filed with the Committee or its designee. If the Participant
does not designate a beneficiary, the beneficiary shall be his Surviving Spouse.
If the Participant does not designate a beneficiary and has no Surviving Spouse,
the beneficiary shall be the Participant’s estate. The designation of a
beneficiary may be changed or revoked only by filing a new beneficiary
designation form with the Committee or its designee. If a beneficiary (the
“primary beneficiary”) is receiving or is entitled to receive payments under the
Plan and dies before receiving all of the payments due him, the balance to which
he is entitled shall be paid to the contingent beneficiary, if any, named in the
Participant’s current beneficiary designation form. If there is no contingent
beneficiary, the balance shall be

22



--------------------------------------------------------------------------------



 



paid to the estate of the primary beneficiary. Any beneficiary may disclaim all
or any part of any benefit to which such beneficiary shall be entitled hereunder
by filing a written disclaimer with the Committee before payment of such benefit
is to be made. Such a disclaimer shall be made in a form satisfactory to the
Committee and shall be irrevocable when filed. Any benefit disclaimed shall be
payable from the Plan in the same manner as if the beneficiary who filed the
disclaimer had predeceased the Participant.
     Section 14. Amendment and Termination of Plan:
     The Company may amend any provision of the Plan or terminate the Plan at
any time; provided, that in no event shall such amendment or termination reduce
the balance in any Participant’s Deferred Compensation Account as of the date of
such amendment or termination, nor shall any such amendment affect the terms of
the Plan relating to the payment of such Deferred Compensation Account.
Notwithstanding the foregoing, the following special provisions shall apply:
     14.1 Termination in the Discretion of the Employer. Except as otherwise
provided in Sections 14.2, the Company in its discretion may terminate the Plan
and distribute benefits to Participants subject to the following requirements
and any others specified under Section 409A of the Code:
     14.1.1 All arrangements sponsored by the Employer that would be aggregated
with the Plan under Section 1.409A-l(c) of the Treasury Regulations are
terminated.
     14.1.2 No payments other than payments that would be payable under the
terms of the Plan if the termination had not occurred are made within 12 months
of the termination date.
     14.1.3 All benefits under the Plan are paid within 24 months of the
termination date.
     14.1.4 The Employer does not adopt a new arrangement that would be
aggregated with the Plan under Section 1.409A-l(c) of the Treasury Regulations
providing for the

23



--------------------------------------------------------------------------------



 



deferral of compensation at any time within 3 years following the date of
termination of the Plan.
     14.1.5 The termination does not occur proximate to a downturn in the
financial health of the Employer.
     14.2 Termination Upon Change in Control Event. If the Company terminates
the Plan within thirty days preceding or twelve months following a Change in
Control Event, the Deferred Compensation Account of each Participant shall
become fully vested and payable to the Participant in a lump sum within twelve
months following the date of termination, subject to the requirements of
Section 409A of the Code.
     Section 15. Communication to Participants:
     The Employer shall make a copy of the Plan available for inspection by
Participants and their beneficiaries during reasonable hours at the principal
office of the Employer.
     Section 16. Claims Procedure:
     The following claims procedure shall apply with respect to the Plan:
     16.1 Filing of a Claim for Benefits. If a Participant or Beneficiary (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim therefore with the Committee.
     16.2 Notification to Claimant of Decision. Within 90 days after receipt of
a claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of the decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of

24



--------------------------------------------------------------------------------



 



the extension, which notice shall set forth the special circumstances and the
date by which the decision shall be furnished. If such claim shall be wholly or
partially denied, notice thereof shall be in writing and worded in a manner
calculated to be understood by the claimant, and shall set forth: (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
provisions of the Plan on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the procedure for review of the denial and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under ERISA following an adverse benefit
determination on review. Notwithstanding the foregoing, if the claim relates to
a disability determination, the Committee shall notify the claimant of the
decision within 45 days (which may be extended for an additional 30 days if
required by special circumstances).
     16.3 Procedure for Review. Within 60 days following receipt by the claimant
of notice denying his claim, in whole or in part, or, if such notice shall not
be given, within 60 days following the latest date on which such notice could
have been timely given, the claimant may appeal denial of the claim by filing a
written application for review with the Committee. Following such request for
review, the Committee shall fully and fairly review the decision denying the
claim. Prior to the decision of the Committee, the claimant shall be given an
opportunity to review pertinent documents and to submit issues and comments in
writing.
     16.4 Decision on Review. The decision on review of a claim denied in whole
or in part by the Committee shall be made in the following manner:

25



--------------------------------------------------------------------------------



 



     16.4.1 Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. Notwithstanding the
foregoing, if the claim relates to a disability determination, the Committee
shall notify the claimant of the decision within 45 days (which may be extended
for an additional 45 days if required by special circumstances).
     16.4.2 With respect to a claim that is denied in whole or in part, the
decision on review shall set forth specific reasons for the decision, shall be
written in a manner calculated to be understood by the claimant, and shall set
forth:

  (i)   the specific reason or reasons for the adverse determination;     (ii)  
specific reference to pertinent Plan provisions on which the adverse
determination is based;     (iii)   a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and     (iv)   a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring an action under ERISA section 502(a).

     16.4.3 The decision of the Committee shall be final and conclusive.
     16.5 Action by Authorized Representative of Claimant. All actions set forth
in this Section 16 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act in his behalf on
such matters. The Committee may require such evidence as either may reasonably
deem necessary or advisable of the authority to act of any such representative.
     Section 17. Miscellaneous Provisions:
     17.1 Set off. Notwithstanding any other provision of this Plan, the
Employer may reduce the amount of any payment otherwise payable to or on behalf
of a Participant

26



--------------------------------------------------------------------------------



 



hereunder (net of any required withholdings) at the time payment is due by the
amount of any loan, cash advance, extension of credit or other obligation of the
Participant to the Employer that is then due and payable, and the Participant
shall be deemed to have consented to such reduction. In addition, the Employer
may at any time offset a Participant’s Deferral Compensation Account by an
amount up to $5,000 to collect any such amount in accordance with the
requirements of Section 409A of the Code.
     17.2 Notices. Each Participant who is not in Service and each Beneficiary
shall be responsible for furnishing the Committee or its designee with his
current address for the mailing of notices and benefit payments. Any notice
required or permitted to be given to such Participant or Beneficiary shall be
deemed given if directed to such address and mailed by regular United States
mail, first class, postage prepaid. If any check mailed to such address is
returned as undeliverable to the addressee, mailing of checks will be suspended
until the Participant or Beneficiary furnishes the proper address. This
provision shall not be construed as requiring the mailing of any notice or
notification otherwise permitted to be given by posting or by other publication.
     17.3 Lost Distributees. A benefit shall be deemed forfeited if the
Committee is unable to locate the Participant or Beneficiary to whom payment is
due on or before the fifth anniversary of the date payment is to be made or
commence; provided, that the deemed investment rate of return pursuant to
Section 8.2 shall cease to be applied to the Participant’s account following the
first anniversary of such date; provided further, however, that such benefit
shall be reinstated if a valid claim is made by or on behalf of the Participant
or Beneficiary for all or part of the forfeited benefit.

27



--------------------------------------------------------------------------------



 



     17.4 Reliance on Data. The Employer and the Committee shall have the right
to rely on any data provided by the Participant or by any Beneficiary.
Representations of such data shall be binding upon any party seeking to claim a
benefit through a Participant, and the Employer and the Committee shall have no
obligation to inquire into the accuracy of any representation made at any time
by a Participant or Beneficiary.
     17.5 Receipt and Release for Payments. Subject to the provisions of
Section 17.1, any payment made from the Plan to or with respect to any
Participant or Beneficiary, or pursuant to a disclaimer by a Beneficiary, shall,
to the extent thereof, be in full satisfaction of all claims hereunder against
the Plan and the Employer with respect to the Plan. The recipient of any payment
from the Plan may be required by the Committee, as a condition precedent to such
payment, to execute a receipt and release with respect thereto in such form as
shall be acceptable to the Committee.
     17.6 Headings. The headings and subheadings of the Plan have been inserted
for convenience of reference and are to be ignored in any construction of the
provisions hereof.
     17.7 Continuation of Employment. The establishment of the Plan shall not be
construed as conferring any legal or other rights upon any Employee or any
persons for continuation of employment, nor shall it interfere with the right of
the Employer to discharge any Employee or to deal with him without regard to the
effect thereof under the Plan.
     17.8 Merger or Consolidation; Assumption of Plan. No Employer shall
consolidate or merge into or with another corporation or entity, or transfer all
or substantially all of its assets to another corporation, partnership, trust or
other entity (a

28



--------------------------------------------------------------------------------



 



“Successor Entity”) unless such Successor Entity shall assume the rights,
obligations and liabilities of the Employer under the Plan and upon such
assumption, the Successor Entity shall become obligated to perform the terms and
conditions of the Plan. Nothing herein shall prohibit the assumption of the
obligations and liabilities of the Employer under the Plan by any Successor
Entity.
     17.9 Construction. The Employer shall designate in the Adoption Agreement
the state according to whose laws the provisions of the Plan shall be construed
and enforced, except to the extent that such laws are superseded by ERISA and
the applicable requirements of the Code.
     17.10 Taxes. The Employer or other payor may withhold a benefit payment
under the Plan or a Participant’s wages, or the Employer may reduce a
Participant’s Account balance, in order to meet any federal, state, or local tax
withholding obligations with respect to Plan benefits, as permitted under
Section 409A of the Code. The Employer or other payor shall report Plan payments
and other Plan-related information to the appropriate governmental agencies as
required under applicable laws.
     Section 18. Transition Rules:
This Section 18 does not apply to plans newly established on or after January 1,
2008.
     18.1 2005 Election Termination. Notwithstanding Section 4.1.4, at any time
during 2005, a Participant may terminate a Participation Agreement, or modify a
Participation Agreement to reduce the amount of Compensation subject to the
deferral election, so long as the Compensation subject to the terminated or
modified Participation Agreement is includible in the income of the Participant
in 2005 or, if later, in the taxable year in which the amounts are earned and
vested.

29



--------------------------------------------------------------------------------



 



     18.2 2005 Deferral Election. The requirements of Section 4.1.2 relating to
the timing of the Participation Agreement shall not apply to any deferral
elections made on or before March 15, 2005, provided that (a) the amounts to
which the deferral election relate have not been paid or become payable at the
time of the election, (b) the Plan was in existence on or before December 31,
2004, (c) the election to defer compensation is made in accordance with the
terms of the Plan as in effect on December 31, 2005 (other than a requirement to
make a deferral election after March 15, 2005), and (d) the Plan is otherwise
operated in accordance with the requirements of Section 409A of the Code.
     18.3 2005 Termination of Participation; Distribution. Notwithstanding
anything in this Plan to the contrary, at any time during 2005, a Participant
may terminate his or her participation in the Plan and receive a distribution of
his Deferred Compensation Account balance on account of that termination, so
long as the full amount of such distribution is includible in the Participant’s
income in 2005 or, if later, in the taxable year of the Participant in which the
amount is earned and vested.
     18.4 Payment Elections. Notwithstanding the provisions of Sections 7.1 or
7.5 of the Plan, a Participant may elect on or before December 31, 2007, the
time or form of payment of amounts subject to Section 409A of the Code provided
that such election applies only to amounts that would not otherwise be payable
in the year of the election and does not cause an amount to paid in the year of
the election that would not otherwise be payable in such year.

30